Citation Nr: 0718865	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.	Entitlement to an earlier effective date for a 70 percent 
disability rating for PTSD, currently effective April 28, 
2003.  

3.	Entitlement to an earlier effective date for individual 
unemployability (TDIU), currently effective April 28, 2003.  



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel  




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

In this case, the veteran's claim for service connection for 
PTSD was initially granted in May 2001 and assigned a 30 
percent disability rating.  The veteran appealed this 
decision and in November 2002, the Board granted the 
veteran's claim for an increased evaluation.  As such, in 
December 2002 the RO issued a rating decision increasing the 
veteran's evaluation to 50 percent for his service-connected 
PTSD.  The veteran filed a new claim on April 28, 2003 for an 
increased rating.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2004 RO decision 
which increased the veteran's evaluation for PTSD to 70 
percent.  

The Board notes that the veteran had been represented by R. 
A. LaPointe, a private attorney who has recently retired. In 
an April 2007 letter, the Board informed the veteran of the 
circumstances and notified him of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  In May 2007, the veteran advised the Board that he 
wished to represent himself. Thus, the Board will resume 
review of his appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in work, family relations and mood due to such 
symptoms as suicidal ideation, depression, impaired impulse 
control, difficulty in adapting to stressful circumstances 
including work, and the inability to establish and maintain 
effective work relationships.

3.	The veteran's claim of entitlement to an increased rating 
for service-connected PTSD and TDIU was received on April 28, 
2003.

4.	The record does not include any evidence demonstrating 
manifestations of service-connected PTSD warranting a 100 or 
70 percent disability rating prior to April 28, 2003, the 
date of the veteran's claim.  

5.	The record does not include any medical evidence 
demonstrating that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities prior to July 3, 2003.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).

The criteria for a 70 percent disability rating for PTSD were 
not met prior to April 28, 2003.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2006).

The criteria for a TDIU rating were not met prior to July 3, 
2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with an undated, but proper 
notice of the VCAA.  The notice refers to the veteran's claim 
for increased compensation for PTSD and appears in the claims 
file prior to the initial decision on the claim in January 
2004.  Even if the letter had a timing deficiency, such 
deficiency would be remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board finds 
that the May 2005 statement of the case reconsidered the 
veteran's claim based on all the evidence of record and acted 
to remedy any timing defect in the undated notice.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  In addition, the RO scheduled a VA Compensation and 
Pension Examination in July 2003.  The claimant has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

EVIDENCE OF RECORD

The evidence of record at the time of the November 2002 Board 
decision consisted of VA treatment records from August to 
December 2000 and a PTSD examination in March 2001.  The 
veteran initially sought VA treatment in August 2000.  In 
December 2000, the veteran reported that he was feeling 
anxious, which improved with medication.  He was experiencing 
disturbed sleep and slept approximately 4 hours a night.  The 
veteran was experiencing flashbacks, nightmares and startle 
responses.  He also became violent and had suicidal feelings.  
The veteran was self isolating and highly reactive to 
oriental people.  The veteran was alert and spontaneous.  He 
had suicidal ideation, but no plans.  The veteran denied 
homicidal ideation.  He had blunted affect.  His mood and 
affect was consistent with depression.  He denied 
hallucinations, but reported frequent episodes of flashbacks.  

In a March 2001 VA psychological assessment, the veteran 
indicated that his symptoms for PTSD were dormant until 
August 2000.  The veteran experienced frequent and moderately 
intense intrusive recollection of events in Vietnam.  The 
veteran had flashbacks, especially while driving, which 
lasted approximately 10 minutes.  The veteran had avoidance 
behavior and emotional detachment.  He experienced moderately 
severe sleep difficulties, moderately severe anger and 
irritability outbursts, severe difficulty in concentration, 
severe hypervigilance and moderately severe hyper-startle 
responses.  The veteran did not have suicidal or homicidal 
ideation.  The veteran was moderately well groomed and 
casually dressed.  The veteran was somewhat guarded, his mood 
was depressed, his affect was constricted, his speech was 
somewhat pressured, his thought proceed was coherent and 
organized, he was moderately insightful and oriented.  The 
examiner opined that the veteran had moderately severe 
symptoms of PTSD and assigned a GAF of 35.  

In a March 2001 Compensation and Pension Examination, the 
veteran reported insomnia, waking up several times at night 
and restless sleep.  The veteran also reported nightmares and 
occasional flashbacks while driving.  The veteran reported 
sensitivity to loud noises and a startle response.  The 
veteran was cooperative with the examiner, his speech was 
coherent and his answers seemed sincere and reliable.  The 
veteran spoke in a relevant manner without thinking 
disturbances.  The veteran was not delusional.  He was 
oriented and showed adequate, recent and remote memory and 
did not appear to suffer any organicity.  His mood was mildly 
depressed.  His affect was somewhat blunted and his IQ was 
borderline on the low side.  The veteran was diagnosed with 
PTSD, mild to moderate and assigned a GAF of 60.  

Based on the preceding evidence, the Board granted a 50 
percent evaluation for the veteran's service-connected PTSD 
in the November 2002 decision.  The veteran was notified in a 
December 2002 rating decision, but did not appeal the Board's 
decision.  

Following the November 2002 Board decision, additional 
evidence was submitted.  The veteran received treatment from 
VA from April 2001 to September 2002.  The VA treatment 
records indicate that the veteran was generally groomed and 
casually dressed.  His attitude was cooperative and he had 
good eye contact.  He was alert and oriented.  His mood was 
dysphoric.  The veteran's affect was blunted.  He did not 
experience hallucination or delusions.  His speech was 
logical and coherent, insight and judgment were okay and 
there were no suicidal or homicidal ideation.  The examiners 
assigned GAF scores ranging from 42 to 45.  

In a July 2003 VA Compensation and Pension Examination the 
veteran was depressed with suicidal ideation.  He socially 
isolated himself by avoiding people and staying inside his 
house.  The veteran had difficulty with his attention span 
and often forgot things.  He frequently became angry and had 
aggressive sleep patterns.  The veteran reported visual and 
auditory hallucinations.  The veteran had daily flashbacks 
from Vietnam and experienced nightmares two times per week.  
The veteran also had job instability because he could not get 
along with his coworkers or superiors.  During the 
examination, the veteran was oriented, his speech was 
coherent, and his rate was normal in rhythm, volume and tone.  
The veteran's judgment and insight were fair.  The veteran 
was cooperative throughout the examination.  The veteran was 
found to be unemployable due to his emotional instability, 
but competent to manage his financial benefits.  The veteran 
was assigned a GAF of 48.  

A statement written by the veteran's wife dated in July 2003 
described the veteran's employment instability.  The veteran 
would threaten to hurt his superiors while at home talking to 
his wife.  The veteran was depressed and would go days 
without leaving the house or showering.  The veteran would 
also be forgetful.  She described the veteran as depressed, 
angry and suicidal.  

In VA psychotherapy notes dated in July 2003 the veteran was 
groomed and casually dressed.  His attitude was cooperative 
and he had good eye contact.  He was alert and oriented.  His 
mood was dysphoric.  The veteran's affect was depressed and 
blunted.  He did not experience hallucination or delusions.  
His speech was logical and coherent, insight and judgment 
were okay and there were no suicidal or homicidal ideation.  
The examiner assigned a GAF of 42.  

In VA psychotherapy notes dated in October 2003 the veteran 
was groomed and casually dressed.  His attitude was 
cooperative and he had good eye contact.  He was alert and 
oriented.  His mood was less dysphoric and fairly even.  The 
veteran's affect was blunted and he did not experience 
hallucination or delusions.  His speech was logical and 
coherent, insight and judgment were okay and there were no 
suicidal or homicidal ideation.  The examiner assigned a GAF 
of 45.  

VA psychotherapy notes dated in November 2003 indicated that 
the veteran reported being more depressed, having suicidal 
thoughts, and being more anxious.  The veteran experienced 
flashbacks to Vietnam.  He was unable to keep a job and had 
poor concentration, poor memory and wandering thoughts.  The 
veteran had problems with authority figures and would get 
defensive.  He reported getting angry with coworkers and 
supervisors and quitting his jobs.  The veteran experienced 
depression, anxiety and anger, but was not a threat to 
himself or others.  

INCREASED RATING FOR PTSD

The veteran asserts that he is entitled to a 100 percent 
disability evaluation for his service-connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that a 30 percent rating is prescribed when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD is not productive of symptomatology 
consistent with the criteria associated with a 100 percent 
rating under DC 9411 and the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130 (2006).  The Board finds 
that the veteran had occupational and social impairment with 
deficiencies in work, family relations and mood.  The veteran 
experienced suicidal ideation and depression.  There is also 
evidence of impaired impulse control and irritability as 
evidenced by his frequent episodes of anger.  The veteran did 
experience some periods when he would neglect his personal 
appearance and hygiene, but appeared attentive to his hygiene 
during the VA examinations and therapy sessions.  The veteran 
did experience difficulty in adapting to stressful 
circumstances at work and could not establish and maintain 
effective work relationships.  The veteran did not experience 
intermittent or illogical speech or panic attacks.  

The Board concludes that the veteran did not meet the 
criteria for a 100 percent rating because he did not 
experience gross impairment in thought processes or 
communication or grossly inappropriate behavior.  The VA 
examiners stated that the veteran was cooperative throughout 
the examinations and communicated appropriately.  The 
evidence or records shows that the veteran did have episodes 
when he would threaten harm to himself or others, but did not 
present a persistent danger of hurting himself or others.  
The veteran did experience some memory difficulty, however, 
he did not experience disorientation to time or place, memory 
loss for names of close relatives or his own name. 

The veteran also had GAF scores between 42-48 which suggests 
serious symptoms of PTSD including suicidal ideation and 
serious impairment in occupational functioning as evidenced 
by his inability to keep a job.  

The Board finds that the veteran's PTSD is not productive of 
symptomatology consistent with the next higher rating of 100 
percent under DC 9411.  The Board finds that the veteran's 
symptomatology is most accurately reflected in a 70 percent 
rating.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

EARLIER EFFECTIVE DATE 

The veteran's original claim for service connection for PTSD 
was filed on August 29, 2000.  The veteran's claim for 
service connection for his PTSD was initially granted in May 
2001 and assigned a 30 percent disability rating.  In 
November 2002 the Board granted the veteran's claim for an 
increased evaluation and in December 2002 the RO issued a 
rating decision increasing the veteran's evaluation to 50 
percent for his service-connected PTSD.  The veteran did not 
effectively appeal the November 2002 Board decision and it 
became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.110 (2000).  The veteran filed a claim for an increased 
evaluation for his PTSD and TDIU on April 28, 2003.  The 
veteran was assigned a 70 percent evaluation in January 2004 
and granted entitlement to TDIU, effective April 28, 2003,the 
date of his claim.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

As an initial matter, the Board observes that the veteran 
argued that he is entitled to an effective date earlier than 
April 28, 2003.  The November 2002 Board decision denied 
entitlement to a rating in excess of 50 percent for service-
connected PTSD.  The veteran did not appeal the Board 
decision to the Court and has not claimed clear and 
unmistakable error in this decision.  In this regard, the 
Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The claimant must assert more than 
a mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, supra.  In this regard, the veteran has 
not pled with any degree of specificity any error of law or 
fact that allegedly occurred in the November 2002 Board 
decision, as required by law.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000).  

Earlier Effective Date for PTSD

The veteran contends that he exhibited symptoms of his 
service-connected PTSD that entitled him to a 70 percent 
disability evaluation earlier than the assigned effective 
date, April 28, 2003.  

The General Rating Formula for Mental Disorders provides a 70 
percent rating where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  A GAF score between 41 and 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The date that VA received the veteran's claim for entitlement 
to an increased evaluation for his service connected PTSD was 
April 28, 2003.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  The 
Board must review all evidence of record to determine whether 
it is factually ascertainable that an increase in disability 
had occurred within one year prior to the veteran's April 28, 
2003 claim, regardless of whether such evidence had been 
considered in the Board's November 2002 decision.  See Hazan; 
Swanson, supra.  

The veteran first received VA treatment for PTSD in August 
2000.  All the medical evidence has been reviewed by the 
Board.  The Board concludes that this evidence fails to 
demonstrate that the veteran was entitled to a 70 percent 
disability evaluation due to his PTSD symptomatology prior to 
April 28, 2003.  During this time, there is no evidence in 
the VA records of occupational and social impairment due to 
such symptoms as obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
delusions or hallucinations; or persistent danger of hurting 
himself or others.  As such, it is not factually 
ascertainable that the veteran's PTSD increased in severity 
so as to warrant a 70 percent disability rating prior to 
April 28, 2003.  

The Board has considered whether any of the above-discussed 
evidence could be construed as informal claims for an 
increased rating for PTSD; however, the Board finds that such 
evidence fails to demonstrate that the veteran had 
manifestations of PTSD warranting a 70 percent schedular 
evaluation prior to April 28, 2003.  As the evidence fails to 
show a reasonable probability of entitlement to an increased 
schedular rating for PTSD and, therefore, there are no 
informal claims for such benefit during that time.  

The Board concludes that prior to April 28, 2003, the 
veteran's documented symptoms more nearly approximated a 50 
percent rating as manifested by his dysphoric mood, his 
anxiety, blunted affect and his difficulty in establishing 
and maintaining effective work relationships.  Specifically, 
the evidence shows that the veteran was depressed and 
socially isolated, but was alert and oriented, had no 
delusions or hallucinations, had logical and coherent speech, 
good insight and judgement and no suicidal or homicidal 
ideation.  Such symptomatology is demonstrable of a 50 
percent disability rating as the veteran showed considerable, 
as opposed to severe, relationship and industrial impairment.

The Board concludes that the veteran's overall disability 
picture did not more nearly approximate the 70 percent 
criteria so as to warrant an increased rating.  38 C.F.R. 
§ 4.7.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence does 
not show that it was factually ascertainable that the 
veteran's PTSD had increased in severity prior to his date of 
claim in April 28, 2003.  See 38 C.F.R. § 3.400(o)(2). 
Therefore, the Board finds that the effective date of the 
award of the increased 70 percent rating remains April 28, 
2003, the date the veteran's claim was received.  

Earlier Effective Date for TDIU

The veteran contends that he is entitled to a TDIU rating 
prior to April 28, 2003, asserting that he was unemployable 
as a result of a service-connected disability.  

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) (2006).

The date VA received the veteran's claim for TDIU is April 
28, 2003.  

The Board notes that the veteran did not meet the schedular 
criteria for consideration of individual unemployability 
under 38 C.F.R. § 4.16 until after April 28, 2003.  
Specifically, prior to such date, he had only one service-
connected disability, PTSD, which was 50 percent disabling.  
Such resulted in a combined disability rating of 50 percent, 
which does not meet the requirement for a TDIU rating under 
38 C.F.R. § 4.16.  The Board concludes that the veteran's 
overall disability picture did not more nearly approximate 
the 70 percent criteria so as to warrant a TDIU rating until 
the VA examination on July 3, 3003.  Therefore, the veteran 
did not meet the schedular criteria for a TDIU rating prior 
to April 28, 2003.  

As the veteran has been granted a TDIU rating since April 28, 
2003, the remaining question before the Board is whether it 
is factually ascertainable that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities since April 28, 
2002.  The Board will review all evidence of record.  See 
Hazan; Swanson, supra.  

There is no reference in the evidence of record, including 
the VA medical records, pertaining to the veteran's ability 
to be employed between April 28, 2001 and April 28, 2002.  
There is no evidence to suggest that the veteran sought 
employment, but could not be employed during that time frame.  
The only evidence of record is the veteran's statements and 
his wife's statements indicating that the veteran quit 
various jobs because he could not relate to his supervisors 
and coworkers.  The evidence of records fails to demonstrate 
that the veteran tried but was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities during the time period in question.  
The Board concludes that the evidence fails to demonstrate 
that the veteran was entitled to TDIU rating prior to April 
28, 2003.  

The Board has also considered whether any of the evidence of 
record could be construed as an informal claim for an 
increased rating which would warrant a TDIU rating, however, 
the Board finds that such evidence fails meet the minimum 
schedular requirement to warrant a TDIU rating prior to April 
28, 2003.  As the evidence fails to show a reasonable 
probability of entitlement to a TDIU rating, there are no 
informal claims for such benefit during that time.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence does not show 
that it was factually ascertainable that the veteran's 
disabilities warranted a TDIU rating prior to his date of 
claim on April 28, 2003.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to a TDIU rating prior to when his claim was 
received and the effective date of the TDIU rating remains 
April 28, 2003.  


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling is denied. 

An effective date prior to April 28, 2003 for a 70 percent 
PTSD rating is denied.

An effective date prior to April 28, 2003 for a TDIU rating 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


